PORTER, Justice.
Appellant and respondent entered into an oral contract whereby respondent agreed to furnish certain feeds and to care for and feed in its feed lots at Ontario, Oregon, appellant’s herd of purebred cattle. Payment not having been made, respondent brought this action to recover the alleged agreed price for the feed furnished and the services rendered. Appellant answered challenging the amount of feed furnished and the price thereof. Appellant also counterclaimed, claiming damages for cattle injured and for cattle not returned. Plaintiff prayed for the sum of $2,926.18. Upon the trial of the cause the jury returned a verdict in favor of plaintiff-respondent in the sum of $2,525.68. Judgment was rendered in accordance with the verdict; and from such judgment appellant has appealed to this court.
Appellant does not contend that the trial judge erred in ruling on the admissibility of evidence or in his instructions to the jury. The sole contention of appellant is that the evidence is insufficient to sustain the verdict and the judgment rendered thereon.
We have examined the evidence and find that there is substantial, competent, though conflicting, evidence to sustain the verdict of the jury. It would serve no useful purpose to recite herein the evidence on the several points at issue. Pleasant Valley Irrigation Co. Ltd. v. Lord, 62 Idaho 281, 111 P.2d 640.
This cause falls within the rule that the verdict of the jury supported by substantial, competent, though conflicting evidence, will not be set aside on appeal. Section 13-219, *446I.C.; Gordon v. Sunshine Mining Co., 43 Idaho 439, 252 P. 870; Cooper v. Oregon Short Line R. Co., 45 Idaho 313, 262 P. 873; Macomb v. Extension Ditch Co., 70 Idaho 202, 214 P.2d 464; Bates v. Siebrand Bros. Circus & Carnival, 71 Idaho 318, 231 P.2d 747; Chapman v. Booth, 71 Idaho 359, 232 P.2d 668; Preston v. Schrenk, 77 Idaho 481, 295 P.2d 272; Dunclick, Inc., v. Utah-Idaho Concrete Pipe Co., 77 Idaho 499, 295 P.2d 700.
The judgment of the trial court is affirmed. Costs awarded to respondent.
KEETON, C. J., and TAYLOR, SMITH and McQUADE, JJ., concur.